


Exhibit 10.103
 
Digital Lightwave, Inc.
15550 Lightwave Drive
Clearwater, FL 33760
(727) 442-6677




December 30, 2003


VIA FACSIMILE, FEDERAL EXPRESS AND CERTIFIED MAIL (RETURN RECEIPT REQUESTED)




TO:  Wachovia Bank, National Association
   25 Water Street, 3 rd Floor
   Jacksonville, FL 32202
   Attention: Stephanie Moore FL 0122




This memorandum is issued pursuant to that certain Escrow Agreement, dated as of
November 5, 2002, by and among Digital Lightwave, Inc., as "Buyer" Tektronix,
Inc., as "Seller" and you, as "Escrow Agent." Capitalized terms herein shall
have the meaning ascribed to them in the Escrow Agreement.


Pursuant to paragraph 3 (d) of the Escrow Agreement, you are hereby notified
that the parties have resolved their disputes concerning the Escrow Fund. The
settlement includes the release of Escrow Fund to the Seller. Accordingly, you
are hereby instructed and directed to release and distribute the Escrow Fund to
Seller by wire transfer to the following account:


Bank: US Bank, Main Branch, Portland OR 97208
Account number: 1536-0000-1058 In favor of Tektronix
Routing Number: ABA# 123-000-220





  BUYER:       By: /s/ James R. Green   James Green, CEO & President          
SELLER:       By: /s/ James F. Dalton   James F. Dalton, Vice President &
General Counsel

 
 
MUTUAL RELEASE AND WAIVER


This MUTUAL RELEASE AND WAIVER (this "Agreement") is made and entered into as of
December 30, 2003 by and between Digital Lightwave, Inc. ("
Lightwave") and Tektronix, Inc. ("Tektronix"), on the following terms and
conditions:




RECITALS


WHEREAS, Lightwave and Tektronix have entered into the settlement offer attached
hereto as Exhibit A (the "Settlement Offer"). Terms not otherwise defined herein
shall have the meaning ascribed to them in the Settlement Offer.


WHEREAS, pursuant to the Settlement Offer the parties hereto agreed to enter
into a mutual release and waiver of claims on the terms and conditions set forth
herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration between the parties,
including the premises and undertakings recited herein and in the Settlement
Offer, the receipt and sufficiency of which is hereby acknowledged, the parties
agree as follows:


 1. MUTUAL RELEASE AND WAIVER: Each party hereto, for itself and each and all of
    its respective subsidiaries, affiliates, successors, and assigns, hereby
    unconditionally and absolutely releases and discharges the other, and each
    and all of their respective affiliates, successors, assigns, present and
    former representatives, agents, employees, attorneys, shareholders,
    officers, and directors of and from any and all claims, demands, debts,
    payments, liabilities, accounts, reckonings, obligations, costs, expenses,
    liens, actions, and causes of action, of every kind and nature whatsoever
    arising directly or indirectly out of all of the transactions that gave rise
    to the Settlement Offer, including without limitation any claims arising out
    of the APA, the Facility Lease or the Manufacturing Services Agreement
    (collectively, "Claims") existing as of the date hereof (hereinafter
    collectively referred to as the "Released Matters"). The release set forth
    in this Section 1 shall be effective as a full and final accord and
    satisfaction and general release of and from all Released Matters. Each
    party expressly represents to the other that this Agreement and the releases
    contained in this Section 1 have been freely and voluntarily entered into by
    it after careful review and consultation with its counsel.

 2. Entire Agreement: This Agreement and the Settlement Offer contain the entire
    Agreement of the parties with respect to these matters (and solely with
    respect to these matters) and may not be modified in any way except by
    writing executed by the authorized representatives of each of the parties
    hereto.

 3. Authorization: The individual signatories to this Agreement represent that
    they have been duly authorized to execute this Agreement on behalf of the
    parties they purport to represent herein.

 4. Execution in Counterparts: This Agreement may be executed in any number of
    counterparts and by the parties hereto on separate counterparts, each of
    which counterparts, when so executed and delivered (including by facsimile
    transmission), shall be deemed an original and all of which counterparts,
    taken together, shall constitute one and the same agreement.

 5. Binding Agreement: This Agreement will bind and inure to the benefit of each
    of the party’s respective predecessors, successors, trustees, receivers,
    guardians, executors, administrators, heirs, distributees, partners,
    directors, officers, employees, shareholders, agents, beneficiaries and
    assignees whether so expressed or not. The provisions of Sections 1 of this
    Agreement shall, subject to the terms and provisions of this Agreement, also
    inure to the benefit of the persons and parties released therein who are not
    signatories to this Agreement.

 6. Governing Law: Except to the extent that federal law should provide
    otherwise, the terms, conditions and provisions of this Agreement shall be
    governed by and construed in accordance with the internal laws of the State
    of Florida, without giving consideration to such state’s conflict of law
    provisions.



IN WITNESS WHEREOF, each of the parties hereto have caused this instrument to be
signed by themselves or their duly authorized agents as of the date set forth in
the first paragraph of this Agreement.
 
 

DIGITAL LIGHTWAVE, INC. TEKTRONIX, INC.     By: /s/ James R. Green By: /s/ James
F. Dalton     Its: Chief Executive Officer Its: Vice President    

           


EXHIBIT A


Settlement Offer
 

Tektronix, Inc.  James F. Dalton Corporate Headquarters  Vice President 14200 SW
Karl Braun Drive  Corporate Development P.O. Box 500 M/S 55-720    Beaverton,
Oregon 97077-0001    503-627-6700    503-627-7474 fax   


 
Tektronix


November 26, 2003
Via Facsimile and U.S. Mail
727-467-0702


Mr. James Green, CEO
Digital Lightwave
15550 Lightwave Drive
Clearwater, FL 33760-3533


Dear Jim:


This letter sets forth a settlement offer from Tektronix, Inc. ("Tektronix") to
Digital Lightwave, Inc. ("DLI") with respect to the matters set forth herein.


The parties entered into an Asset Purchase Agreement dated October 30, 2002 (the
"APA") under which DLI purchased specified assets and assumed liabilities,
including obligations under a lease agreement for a facility in Chelmsford,
Massachusetts (the "Facility"). In connection with the APA, the parties entered
into an Escrow Agreement pursuant to which one million dollars of the purchase
price was deposited in escrow for a period of one year. The parties also entered
into a Manufacturing and Services Agreement dated November 5, 2002.


Briefly, the amounts now in dispute between the parties are as follows:


 1. DLI has failed to pay rent on the Facility since February 1, 2003. DLI is
    also obligated for future rent on the Facility until expiration of the lease
    in 2007. The amount due Tektronix under the Facility lease is $4,438,939,
    offset by the amount of $1,710,799 which Tektronix expects to collect under
    a sublease of the Facility. Therefore, the balance due Tektronix is
    $2,728,140.

 2. DLI has failed to pay amounts due Tektronix under the Manufacturing and
    Services Agreement. The amount due is $334,467, less an offset of $72,727.
    Balance due is $261,740.

 3. DLI has left certain furniture and fixtures in the Facility and DLI has
    transferred ownership of these items to Tektronix in connection with DLI’s
    default under the Facility lease.

 4. DLI has filed a notice with the escrow agent claiming that DLI is entitled
    to the $1 million held in escrow. Tektronix contests and objects to the DLI
    claims.

 5. DLI has purchased certain equipment from Tektronix pursuant to the APA that
    Tektronix has not yet delivered to DLI.



The parties now desire to entire in a full and final settlement of these claims
and any other claims which they may now be entitled to assert against each
other.


The terms of the settlement proposal are:


 1. On or before December 30, 2003, DLI will notify the escrow agent that DLI
    revokes its claim notice and authorizes the escrow agent to release the full
    amount of the escrow to Tektronix.

 2. On or before December 30, 2003, DLI will pay Tektronix $100,000 in cash by
    wire transfer.

 3. On or before December 30, 2003, DLI will deliver a bill of sale transferring
    the furniture and fixtures that it left when it vacated the Facility to
    Tektronix free and clear of all liens and encumbrances.

 4. Simultaneously with the above actions, the parties will execute and deliver
    to each other a full release of claims in a form to be agreed that will
    cover all claims of the parties under the APA, the Facility lease, and the
    Manufacturing Services Agreement and any other claims that may currently
    exist between the parties.

 5. The Manufacturing and Services Agreement will be terminated as the same date
    as the above actions.

 6. As soon as possible after the execution of this settlement offer, Tektronix
    will deliver to DLI at its headquarters in Clearwater, Florida, all and any
    of the Purchased Assets (as defined in the APA) that it may have in its
    possession free and clear of all liens and encumbrances.

 
If DLI agrees to this settlement offer, please sign and return a copy of this
letter to me as soon as possible.


Sincerely,


/s/ James F. Dalton
James F. Dalton
gb
cc: Rick King


Accepted and Agreed:
 
Digital Lightwave, Inc.
 
By: /s/ James R. Green    
      Jim Green
 
Title: Chief Executive Officer


Date: 12/31/03        
 
 
BILL OF SALE




FOR VALUABLE CONSIDERATION, the receipt and the sufficiency of which are hereby
acknowledged, Digital Lightwave, Inc., a Delaware corporation ("Digital"),
hereby sells, transfers, assigns, conveys, grants and delivers to Tektronix,
Inc., an Oregon corporation ("Buyer"), effective as of December 30, 2003, all of
Seller’s rights, title and interest in and to the following:


All Furniture and Fixtures, Leasehold Improvements, Data and Phone
Wiring/Equipment remaining at 20 Research Place, Chelmsford, Massachusetts after
October 8, 2003.


All references to "Seller" and "Buyer" herein shall be deemed to include their
respective heirs, representatives, nominees, successors and/or assigns, where
the context permits.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the undersigned have executed the within instrument as of
December 31, 2003.



  Buyer:       Tektronix, Inc., an Oregon corporation   By: /s/ James F. Dalton
  Name: James F. Dalton   Title: Vice President           Seller:       Digital
Lightwave, Inc., a Delaware corporation   By: /s/ James R. Green   Name: James
R. Green   Title: Chief Executive Officer    